DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 11, 13, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awasthi (pub# US 20160054922 A1) in view of Kreinin (pub # US 20170103022 A1).
Regarding claim 1, Awasthi discloses a pre-processing method of data (method of using the system shown in figure 3a), comprising: obtaining an available storage capacity of a primary memory (higher/faster layers of memory, such as DRAM 118 or PRAM 128, paragraph 68, space available, paragraph 69), an available storage capacity of a secondary memory (lower layers of the memory, such as flash 138 or HDD 148, paragraphs 68-69), and a target operation (data access 290, paragraph 69); determining target input data corresponding to the target operation according to the available storage capacity of the primary memory, the available storage capacity of the secondary memory, and the target operation; determining target output data corresponding to the target operation according to the target operation and the target input data (the data for data access 290, examiner notes that the accesses are bidirectional as shown in figure 3a and therefore represents both input and output data).
Awasthi teaches multiple processors using the same memory system (paragraph 74) but does not disclose explicitly that output data of one processor is the input data of another processor and prioritizing storage of such data in the higher level memory.  However, Kreinin discloses and storing, if the target output data of the target operation is input data of other operation after the target operation, the target output data of the target operation into the primary memory (shared data cache send and receive data from at least two of the multiprocessing cores, paragraph 270).  Furthermore, teachings of Awasthi and Kreinin are from the same field of multi-processor computing systems.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Awasthi with Kreinin by storing data from 
Regarding claim 2, the above combination discloses the pre-processing method of data of claim 1, wherein the determining the target input data corresponding to the target operation according to the available storage capacity of the primary memory, the available storage capacity of the secondary memory, and the target operation includes: comparing the available storage capacity of the primary memory with the available storage capacity of each secondary memory (may transfer data to the slower memory if faster memory has not enough available capacity, paragraph 69, Swathi), and taking a smallest available storage capacity as an available storage capacity of a first memory (store in the highest tier memory until there is no space available, paragraph 69, Swathi); and determining the target input data corresponding to the target operation according to the available storage capacity of the first memory and the target operation (may evict existing data in higher memory and send that data to slower memory, depending on availability of space on the higher level memory, paragraph 69, Swathi).
Regarding claim 5, the above combination discloses the pre-processing method of data of claim 1, wherein all the input data corresponding to the target operation includes a plurality of input data blocks, each target input data includes one or more of the input data blocks, and a count of the target input data corresponding to the target operation is one or more (computer data is organized in bits, bytes, sectors, pages, or other units, as well as size counters for these units, both are well known in the art at the time of invention and implicit features of the prior art).
11.    The pre-processing method of data of claim 1, further comprising: storing, when the target output data of the target operation is the input data of other operation after the target operation, the target output data into the primary memory and the second memory correspondingly (paragraph 270, Kreinin).

Claims 6-10, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awasthi (pub# US 20160054922 A1) in view of Kreinin (pub # US 20170103022 A1) further in view of Vembu (pub # US 20180300931 A1).
Regarding claim 6, the above combination discloses the pre-processing method of data of claim 5, but do not disclose sub-target operations.  However, Vembu discloses wherein the target operation includes one or more sub-target operations (scatter/gather functions, paragraph 125, data structure illustrated in figure 6, algorithm in figure 7), and each sub-target operation corresponds to one of the target input data (the total data are scattered into smaller slices, paragraph 132); and the method further includes: determining, according to a data capacity of the target input data and a data capacity of the target output data of each sub-target operation respectively, a target storage capacity required for each sub-target operation (paragraph 133, note available capacity check is implied prior to storing data); determining a remaining storage capacity of the first memory according to the available storage capacity of the first memory and the target storage capacity required for the current sub-target operation  (paragraph 133, note available capacity check is implied prior to storing data); and determining a count of the sub-target operation according to the remaining storage capacity of the first memory (number of iteration sets, figure 6) and the target storage capacity required for other sub-target operations other than a current sub-target operation (each slice has capacity requirements, data slices shown in figure 6).  Furthermore, teachings of Awasthi, Kreinin, and Vembu are from the same field of multiprocessor systems.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Awasthi, Kreinin, and Vembu, by using the scatter/gather algorithm for the benefit of storing/retrieving larger data in non-contiguous storage spaces.
Regarding claim 7, the above combination discloses the pre-processing method of data of claim 1, wherein the target input data includes first target input data and second target input data (data slices, Vembo, paragraph 126); and the method further includes: determining, according to a preset operation allocation rule (scatter/gather algorithm, paragraph 125), the first target input data corresponding to the primary memory and the second target input data corresponding to each secondary memory (storing the data in different locations by the scatter algorithm, paragraph 133).
Regarding claim 8, the above combination discloses the pre-processing method of data of claim 7, further comprising: determining, according to the available storage capacity of the primary memory and the data capacity of the first target input data, a storage address of the first target input data in the primary memory; and determining, according to the available storage capacity of each secondary memory and a corresponding data capacity of the second target input data respectively, a storage address of each second target input data in the secondary memory (determining the address of available/free memory to store data in memory systems is implied, to avoid overwriting essential data).
Regarding claim 9, the above combination discloses the pre-processing method of data of claim 7, wherein the target output data includes first target output data and second target output data (scattering data into slices as taught by Vembo above); and the determining the target output data corresponding to the target operation according to the target operation and the target input data includes: determining, according to the target operation and the first target input data, the first target output data and a storage address of the first target output data in the primary memory (data and address structures, shown in figure 6, Vembo); determining, according to the target operation and each second target input data, each second target output data and a storage address of each second target output data in the corresponding secondary memory (data slice descriptor shown in paragraph 126, figure 6, Vembo); and determining, according to each second target output data, a storage address of each second target output data in the primary memory (paragraph 126, figure 6, Vembo).
10.    The pre-processing method of data of claim 9, further comprising: storing, if other target operations performed on the secondary processing circuit need to use the second target output data, the second target output data into the secondary memory corresponding to a secondary processing circuit (storing shared data into the common shared memory, paragraph 270, Kreinin).

Regarding claims 12, 13, 16-19, examiner notes that these claims are substantially similar to claims 1, 2, 6, 7, 9 and 10 above.  The same grounds of rejection are applied.
Regarding claims 20 and 21, examiner notes that these claims merely put the method of claim 1 in a different statutory category, and otherwise do not have limitations that would distinguish the claimed invention from that of the prior art.  Claim 20 recites a generic multi-processor computer system for executing the method of claim 1, while claim 21 is a computer storage storing the program that performs the method of claim 1.

Allowable Subject Matter
Claims 3, 4, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 4 and 13 recite that the target operation includes multiple operations and sub-target data, and determining the amount of sub-target data for fusion based on a threshold.  While prior art teaches managing data storage locations based on usage by processors, and scattering/gathering data, they do not teach or suggest these specific limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181